DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2021 has been entered.
 
Applicant’s Response to Final Office Action
Amended claims dated on 26 January 2021 have been entered.
Applicant’s present claim amendment and comments are responsive to the final office action dated 29 October 2020.

Information Disclosure Statements
The two IDS’s dated 26 January 2021 have been received, entered and considered, a copy of each is included herein.

Examiner’s Response
The present amendment adopts the suggestions made by the Examiner in the previous office action in order to clearly overcome the outstanding claim rejections.

Status of the claims
Claims 1-11 and 14-17 are allowed.
Claims 12-13 were previously cancelled by the Applicant

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel compounds according to the generic Markush of formula (I) set forth in independent claim 1; tautomers, stereoisomers, salts and solvates thereof; pharmaceutical compositions comprising the compound; a process for preparing the compositions; and methods of use of the compounds which correlate with the functional activity of the compounds.  
Independent claim 1 was indicated as allowable over the prior art in the previous office action.  The closest prior art references to the claimed generic Markush of formula (I) and the non-obvious differences therefrom were described at pages 9-11 therein.
Dependent claim 14 was rejected on non-prior art grounds which have been clearly resolved by the present amendment.  Claim 14 has been amended, and new claims 16-17 have been added, as suggested by the Examiner at pages 8-9 of the previous office action to place the Application into condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625